     Case 3:20-cv-01197-TWR-DEB Document 5 Filed 08/31/21 PageID.17 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   DANIEL ZEWALE TECHANEW,                             Case No.: 20-CV-1197 TWR (DEB)
     individually and as the Successor-in-
13
     Interest to the ESTATE OF ISRAEL                    ORDER OF DISMISSAL WITHOUT
14   DANIEL ZEWALE,                                      PREJUDICE
15                                      Plaintiff,
                                                         (ECF Nos. 1, 4)
16                       vs.
17   GREENLAND TRUCKING LLC, a
     Texas Limited Liability Company, and
18   MICHAEL WOLDAY, an Individual, and
19   DOES 1 through 50, inclusive,
20                                  Defendants.
21
22         On August 11, 2021, the Court ordered Plaintiff Daniel Zewale Techanew to show
23   cause by August 25, 2021, why this civil action should not be dismissed without prejudice
24   for failure adequately to allege subject-matter jurisdiction, to effect service pursuant to
25   Federal Rule of Civil Procedure 4(m), and to prosecute pursuant to Southern District of
26   California Civil Local Rule 41.1(a). (See generally ECF No. 4.) As of the date of this
27   Order, Plaintiff has failed to respond to the Court’s Order to Show Cause. (See generally
28   Docket.) Accordingly, the Court DISMISSES WITHOUT PREJUDICE this action for
                                                     1
                                                                             20-CV-1197 TWR (DEB)
     Case 3:20-cv-01197-TWR-DEB Document 5 Filed 08/31/21 PageID.18 Page 2 of 2



 1   failure adequately to allege subject-matter jurisdiction and failure to prosecute pursuant to
 2   Rule 4(m) and Civil Local Rule 41.1(a). The Clerk of Court SHALL CLOSE the file.
 3         IT IS SO ORDERED.
 4
 5   Dated: August 31, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2
                                                                              20-CV-1197 TWR (DEB)
